      Case 3:20-cv-01035-SI           Document 31   Filed 07/02/20     Page 1 of 8




James L. Buchal, OSB No. 921618
E-mail: jbuchal@mbllp.com
MURPHY & BUCHAL LLP
3425 SE Yamhill Street, Suite 100
Portland, OR 97214
Tel: 503-227-1011
Fax: 503-573-1939
Attorney for Proposed Amicus Curiae
National Police Association




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


TUCK WOODSTOCK; DOUG BROWN;                       Case No. 3:20-cv-01035-BR
SAM GERHRKE; MATHIEU LEWIS-
ROLLAND; KAT MAHONEY; JOHN
RUDOFF; and those similarly situated,             MOTION FOR LEAVE TO
                                                  PARTICIPATE AS AMICUS
                       Plaintiffs,                CURIAE AND MEMORANDUM IN
                                                  SUPPORT THEREOF
                       v.

CITY OF PORTLAND, a municipal
corporation, and JOHN DOES NOS 1-60,
individual and supervisory officers of Portland
Police Bureau and other agencies working in
concert,

                       Defendants.


                            CERTIFICATE OF COMPLIANCE

         The National Police Association through its undersigned counsel of record

certifies pursuant to Local Rule 7.1 has conferred with defendants' counsel, who objected

to the motion, and conferred through e-mail and by telephone with plaintiffs' counsel,



Page 1    MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
          MEMORANDUM IN SUPPORT THEREOF
      Case 3:20-cv-01035-SI         Document 31       Filed 07/02/20     Page 2 of 8




who were unable to provide a timely response (given the pace of the litigation, they were

only given a few hours to do so).

                                          Motion

         The National Police Association (“NPA”), a nonprofit entity formed to support

law enforcement, moves for leave to participate in this case as amicus curiae. A

supporting Declaration of Ed Hutchison is filed herewith.

                                       Memorandum

I.       THE INTERESTS OF THE NPA AND THE CIRCUMSTANCES HERE.

         The NPA is a Delaware 501(c)(3) non-profit organization founded to educate

supporters of law enforcement in how to help police departments accomplish their goals,

and generally seeks to combat the influence of anti-police activists. (See generally

Hutchison Decl.)

         While there are many ongoing peaceful protests in Portland, particularly during

daylight hours, Portland is under nightly attack by violent, lawless Antifa gangs that are

inextricably intermingled with peaceful protesters, and creating large riots. Even the

peaceful protestors are operating lawless, in violation of, among other things, Chapter

7.22 of the Portland City Code, which requires a permit for use of "streets or sidewalks"

for the purposes of "walks, marches, parades . . . or other processions on streets or on

sidewalks held by sponsors that require use of City resources".

         All persons present in the protests, whether peaceful or not, are committing




Page 2    MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
          MEMORANDUM IN SUPPORT THEREOF
      Case 3:20-cv-01035-SI          Document 31       Filed 07/02/20     Page 3 of 8




crimes under the Governor's Executive Order No. 20-27, issued June 4, 2020,1 which

continues to forbid all "cultural, civil, and faith-based gatherings of more than 25 people"

(§ 3(a)). Under the Order, violators are to be penalized pursuant to ORS 431A.010 and

ORS 401.990, making every participant guilty of a Class C misdemeanor.

         Many protestors are guilty of disorderly conduct in the second degree pursuant to

ORS 166.025, which provides:

         "A person commits the crime of disorderly conduct in the second degree if, with

         intent to cause public inconvenience, annoyance or alarm, or recklessly creating a

         risk thereof, the person:

                "(a) Engages in fighting or in violent, tumultuous or threatening behavior;

                "(b) Makes unreasonable noise;

                "(c) Disturbs any lawful assembly of persons without lawful authority;

                "(d) Obstructs vehicular or pedestrian traffic on a public way . . ."

While the plaintiff journalists may or may not have been involved in such conduct

themselves, they are plainly part of assemblies where these Class B misdemeanors are

being committed on a massive scale.

         Protestors, and perhaps plaintiffs here, also routinely violate other laws, including

ORS 814.010 (obey traffic control devices), 814.040 (yield to vehicles), 814.070

(improper position on highways), OAR 734-020-0045 (prohibiting pedestrians on

interstate highways) and City Code Chapter 16.70.210 (failure to use crosswalks).




1
 Available at https://www.oregon.gov/gov/admin/Pages/eo_20-27.aspx. This order has
been continued without modification by Executive Order No. 20-30 through
September 4, 2020. (available at https://www.oregon.gov/gov/admin/Pages/eo_20-
30.aspx).

Page 3    MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
          MEMORANDUM IN SUPPORT THEREOF
          Case 3:20-cv-01035-SI        Document 31       Filed 07/02/20     Page 4 of 8




           The NPA does not oppose relief barring police from “targeting” bona fide

journalists, but believes that if journalists are themselves in violation of law, and part of

an unlawful assembly the police are attempting to disperse, they have no special

privileges to violate the law. And the NPA has serious doubts whether, under the

circumstances here, the plaintiffs could reasonably be distinguished from any other

protestors filming police actions in an area where nearly everyone is carrying a video

camera at all times and often using them.

           The NPA believes that the relief sought here goes far beyond limiting any

"targeting" of journalists and is in substance a component of a larger conspiracy to

destroy law and order in Portland (and Nationwide) through restrictions on local police

action essential to preserve law and order. In particular, the relief sought in the motion

for a temporary restraining order, which would generally forbid threatening or using

physical force against a journalist irrespective of circumstances, forbid police from

employing "indiscriminate" crowd control methods, including "kettling" crowds "likely

to include journalists or legal observers" (Motion at 2), represent very serious threats to

the ability of the Portland Police Bureau to adequately preserve order and protect lives

and property in the City of Portland. Indeed, if the relief were granted as requested, one

might reasonably expect to see all rioting criminal claiming journalist status to avoid

arrest.

           Unfortunately, there is every reason to believe that the City of Portland is

intentionally withholding an adequate defense of its laws, the State's laws, and general

principles of law and order when litigants challenge the policing of protests in the City of

Portland. For example, in Don't Shoot Portland v. City of Portland, No. 3:20-cv-00817-



Page 4      MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
            MEMORANDUM IN SUPPORT THEREOF
        Case 3:20-cv-01035-SI        Document 31       Filed 07/02/20      Page 5 of 8




HZ, Judge Hernandez issued a temporary restraining order on June 9, 2020, based upon

findings that "[t]here is no record of criminal activity on the part of Plaintiffs," apparently

because the City failed to present or adequately defend the foregoing legal authority

before this Court. (Order at 5.)

         More generally, the political leadership of the City of Portland has repeatedly

acted in support of Antifa rioters. It is widely known that no bail and low bail releases

are permitting rioters to return to engage in unlawful conduct night after night. A full

exposition of the support of City officials for local Antifa rioters is beyond the support of

this memorandum, but one example typifies the problem. Yesterday, City Commissioner

Jo Ann Hardesty, who has engaged in an ongoing series of counter-factual statements in

support of violent Antifa rioters, went so far yesterday as to Tweet: "Nightly, peaceful

protestors are met with police officers in full riot gear. I ask what message we are

sending to our community and to our officers ourselves when this is the norm?'2

II.      RELEVANT LEGAL STANDARDS

         The Federal Rules of Civil Procedure do not address amicus appearances before

the District Court. NPA proceeds by analogy to the Federal Rules of Appellate

Procedure to seek this Court’s permission to appear, and provides the following

information, consistent with Rule 29 of those Rules.

         NPA is not seeking to present any private interest of its own, but to present its

position as to the correct rules of law to be applied in cases involving police response to

public protests and demonstrations. NPA is not aligned with any party in the case but

expects to present positions in support of defendants.



2
    Available at https://twitter.com/JoAnnPDX/status/1278498842657210369/.

Page 5     MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
           MEMORANDUM IN SUPPORT THEREOF
      Case 3:20-cv-01035-SI         Document 31        Filed 07/02/20      Page 6 of 8




         This case is at an early stage. The complaint was filed on June 28, 2020, a motion

for temporary restraining order was filed June 30, 2020, but no responsive pleadings have

been filed. As far as NPA knows, there are no pending deadlines in the case, and this

motion is therefore timely, though the NPA is not privy to any scheduling discussions in

the telephone conference this morning.

         No prejudice to the parties will arise from allowing amicus participation. NPA

will not participate in discovery; its participation will be limited to filing memoranda and

such participation at any arguments or hearings as may be allowed by the Court. Under

FRAP 29(a)(6), NPA would be required to make any amicus filings within seven days

after a defense filing, but NPA understands that this case may not allow the luxury of

such a delay.

         As Antifa protestors in Portland rip down statues of George Washington and

openly declare the U.S. Constitution to be an outmoded relic of white supremacy, egged

on by the City's non-enforcement policies and political support, this Court would plainly

benefit from a law enforcement perspective unfiltered by City officials hostile to the most

fundamental values this Court is sworn to protect. A broader perspective concerning the

critical issues relating to police use of force during public unrest can only assist the

Court.

                                         Conclusion

         NPA’s motion for leave to participate amicus curiae should be granted.




Page 6    MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
          MEMORANDUM IN SUPPORT THEREOF
     Case 3:20-cv-01035-SI      Document 31   Filed 07/02/20     Page 7 of 8




         DATED: July 2, 2020.

                                       Respectfully submitted,

                                       /s/ James L. Buchal
                                       MURPHY & BUCHAL LLP
                                       James L. Buchal, OSB No. 921618
                                       Attorneys for Proposed Amicus Curiae
                                       National Police Association




Page 7    MOTION FOR LEAVE TO PARTICIPATE AS AMICUS CURIAE AND
          MEMORANDUM IN SUPPORT THEREOF
      Case 3:20-cv-01035-SI         Document 31       Filed 07/02/20     Page 8 of 8




                              CERTIFICATE OF SERVICE


         I am a citizen of the United States and a resident of the State of Oregon. I am

over 18 years of age and not a party to this action. My business address is 3425 S.E.

Yamhill Street, Suite 100, Portland, OR 97214.

         I certify that on July 2, 2020, the foregoing MOTION FOR LEAVE TO

PARTICIPATE AS AMICUS CURIAE AND MEMORANDUM IN SUPPORT

THEREOF will be electronically mailed to all parties enrolled to receive such notice.

                                                      s/ James L. Buchal




Page 8    CERTIFICATE OF SERVICE
